                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
                                     :
JOHN J. DOMBROWKI, JR.,              :
                                     : CIVIL ACTION
                        Plaintiff,   :
      v.                             :  NO. 18-5336
                                     :
ANDREW M. SAUL, COMMISSIONER :
OF SOCIAL SECURITY,                  :
                                     :
                        Defendant.   :
____________________________________:

                                            ORDER

       AND NOW, this       30th day of January, 2020, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of Request for Judicial Review (ECF No. 14), Defendant’s

Response to Request for Review of Plaintiff (ECF No. 17), and Plaintiff’s Reply Brief in Support

of Request for Judicial Review (ECF No. 20), and for the reasons expressed in the foregoing

Memorandum, IT IS ORDERED that:

              1.      The relief sought by Plaintiff is GRANTED in part as described below;

              2.      The case is REMANDED to the Commissioner pursuant to the fourth

sentence of 42 U.S.C. § 405(g), and in accordance with the foregoing Memorandum, will be

assigned to a new Constitutionally appointed ALJ for a new hearing and Decision; and

              3.      In all other respects, Plaintiff’s request for relief is DENIED.



                                                     BY THE COURT:



                                                     /s/ Henry S. Perkin
                                                     HENRY S. PERKIN
                                                     United States Magistrate Judge
